Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 12, line 1, filed 06 July 2021, with respect to the rejection of Claims 17-18 and 20 under 35 U.S.C. § 102(a)(1) and Claims 7-16 and 19 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. Applicant has argued that Feiring et al. (United States Patent No. US 6,593,058 B1), hereinafter Feiring, and Hakey et al. (United States Patent No. US 6,114,082 A), hereinafter Hakey, and further in view of Nakamura et al. (United States Patent No. US 4,797,348 A), hereinafter Nakamura, do not teach the absence of a post-exposure bake process. Both Feiring, Hakey, and Nakamura all teach the absence of a post-exposure bake process, passim. Furthermore, Applicant has argued that the bis(azide) crosslinker disclosed by Feiring is only disclosed as a component in a negative-type photoresist composition. It’s well understood to person having ordinary skill in the art that a bis(azide) crosslinker is functional in any configuration in which a crosslinking agent is required. Given that prior art must be considered as a whole (MPEP § 2141.02), a person having ordinary skill in the art would understand that a bis(azide) crosslinker is functional in both negative- and positive-type photoresist composition. Furthermore, the Applicant has argued that Johnston et al. (United States Patent Publication No. US 2017/0090303), hereinafter Johnston, is non-analogous art. Claim 19 adds the limitation of a substrate in a photolithographic process of greater than 1 square meter. Johnston teaches a substrate in a photolithographic process of greater than 1 square meter. The added amended language to Claims 7 and 17 of “non-chemically amplified” is not further limiting. The bis(azide) crosslinker is a chemical amplification component. Therefore, a composition is inherently non-chemically amplified up until the point that the chemical amplification component is added. Claims 7 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
4.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 17-18 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feiring et al. (United States Patent No. US 6,593,058 B1), hereinafter Feiring.
6.	Regarding Claims 17-18 and 20, Feiring teaches (pg. 5, col. 3, line 34 to pg. 6, col. 5, line 19) a method for forming an image on a substrate. Feiring teaches (pg. 5, col. 3, line 34 to pg. 6, col. 5, line 19) the method comprising coating a substrate with a photoresist composition. Feiring teaches (pg. 17, col. 28, lines 54-67) the substrate being quartz. Feiring teaches (pg. 4, col. 1, lines 39-46; pg. 17, col. 27, line 65 to pg. 17, col. 28, line 16, Table on pg. 17 (Example 1) ) the photoresist composition comprising a .

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
8.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 7-16 is rejected under 35 U.S.C. 103 as being unpatentable over Hakey et al. (United States Patent No. US 6,114,082 A), hereinafter Hakey, and further in view of Nakamura et al. (United States Patent No. US 4,797,348 A), hereinafter Nakamura.
10.	Regarding Claims 7 and 14-15, Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) a method of preparing a photoresist composition. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) providing a first proportion of a positive tone component. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) providing a second proportion of a negative tone component. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) combining the first and second proportions in a mixture in amounts effective to cause the positive and negative tone components to respond together to a single exposure. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) a first portion of the photoresist that is exposed to a first actinic energy level of the single exposure remains photoactive. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) a second portion of the photoresist that is exposed to a second actinic energy level of the single exposure becomes substantially photo-inactive. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) a third portion of the photoresist that is exposed to an intermediate range of actinic energy levels between the first and second actinic energy levels becomes soluble in developer solution. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) imagewise exposing the photoresist composition throuqh a mask with ultraviolet radiation. Hakey teaches (pg. 17, col. 2, lines 49-65, Claim 1) developing the exposed photoresist 
11.	Nakamura teaches (pg. 6, col. 3, lines 43-61) the first proportion comprising a phenolic novolac resin, therein referred to as a novolac type phenolic resin. Nakamura teaches (pg. 6, col. 3, lines 43-61) the first proportion comprising a diazonaphthoquinone (DNQ) type dissolution inhibitor, therein referred to as an o-naphthoquinone diazide compound. Nakamura teaches (pg. 6, col. 3, lines 24-42) the second proportion comprising a bis(azide) crosslinker. Nakamura teaches (pg. 6, col. 3, lines 24-42) the bis(azide) crosslinker being selected from 4,4'-diazidodiphenyl ether, 4,4'-diazidodiphenyl sulfide, 4,4'-diazidodiphenyl sulfone, 3,3'-diazidodiphenyl sulfone, 4,4'-diazidodiphenyl methane, 3,3'-dichloro-4,4'-diazidodiphenyl methane, 4,4'-diazidodiphenyl disulfide, which are aromatic bis(azide) crosslinkers and absorb at wavelengths in a range between 325 nanometers and 400 nanometers. (See Paragraph [0053] of the instant application). Nakamura teaches (pg. 5, col. 2, lines 48-68; pg. 7, col. 5, lines 12-38) that the dual system of a first proportion of a positive tone component comprising a phenolic novolac resin and a diazonaphthoquinone (DNQ) type dissolution inhibitor and a second proportion of a negative tone component comprising a bis(azide) crosslinker has the advantage of a being both positive type and negative type due to the differing photosensitivities at different actinic energy levels of the first and second proportions, respectively.

13.	Regarding Claim 8, Hakey teaches (Claim 2) the first actinic energy level being lower than the second actinic energy level.
14.	Regarding Claim 9, Hakey teaches (Claim 14) the second actinic energy level being lower than the first actinic energy level.
15.	Regarding Claim 10, Hakey teaches (Claim 18) the first portion of the photoresist that is exposed to the first actinic energy level of the single exposure additionally remains insoluble in developer.
16.	Regarding Claim 11, Hakey teaches (Claim 19) the second portion of the photoresist that is exposed to the second actinic energy level of the single exposure additionally becomes insoluble in developer.
17.	Regarding Claim 12, Hakey teaches (Claim 20) the third portion of the photoresist that is exposed to the intermediate range of actinic energy levels between the first and second actinic energy levels additionally remains photoactive.
18.	Regarding Claim 13, Hakey teaches (Claim 21) the first actinic energy level of exposure comprises approximately zero exposure and wherein the second actinic energy level of exposure comprises a full exposure.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Feiring et al. (United States Patent No. US 6,593,058 B1), hereinafter Feiring, and further in view of Johnston et al. (United States Patent Publication No. US 2017/0090303, publication date: March 30, 2017), hereinafter Johnston.
20.	Regarding Claim 19, Feiring teaches all of the elements of the present claimed invention as set forth in Claim 17 above. Feiring however fails to explicitly disclose the substrate having a surface area greater than 1 square meter.
21.	Johnston teaches (Paragraphs [0019 and 0046]) the substrate having a surface area greater than 1 square meter. Johnston teaches (Paragraphs [0004-0006]) large area substrates are utilized in the manufacture of liquid crystal displays (LCDs).
22.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feiring to incorporate the teachings of Johnston wherein the substrate having a surface area greater than 1 square meter. Doing so would result in ability to manufacture large surface area LCDs, as recognized by Johnston.

23.	Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Feiring et al. (United States Patent No. US 6,593,058 B1), hereinafter Feiring, and further in view of Piestert et al. (United States Patent Publication No. US 2010/0304304 A1), hereinafter Johnston.
24.	Regarding Claim 25, Feiring teaches all of the elements of the present claimed invention as set forth in Claim 24 above. Feiring however fails to explicitly disclose a sensitizer selected from chrysenes, pyrenes, fluoranthenes, anthrones, benzophenones, thioxanthones, anthracenes, or a combination thereof.
25.	Pierstert teaches (Paragraphs [0034-0040]) a sensitizer selected from chrysenes, pyrenes, fluoranthenes, anthrones, benzophenones, thioxanthones, anthracenes, or a combination thereof. 
26.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feiring to incorporate the teachings of Pierstert to comprise a sensitizer selected from chrysenes, pyrenes, fluoranthenes, anthrones, benzophenones, thioxanthones, anthracenes, or a combination thereof. Doing so would result in ability to absorbing light energy and transfer it, as recognized by Pierstert.
27.	Regarding Claim 26, Feiring teaches all of the elements of the present claimed invention as set forth in Claim 17 above. Feiring however fails to explicitly disclose the substrate comprises a high-k dielectric material selected from zirconium oxide (ZrO2), hafnium oxide (HfO2), aluminum oxide (Al2O3), or a combination thereof and the photoresist composition is formed on the high-k dielectric material.
28.	Pierstert teaches (Paragraphs [0024-0029]) the substrate comprises a high-k dielectric material selected from zirconium oxide (ZrO2), hafnium oxide (HfO2), aluminum oxide (Al2O3), or a combination thereof and the photoresist composition is formed on the high-k dielectric material. Pierstert teaches (Paragraphs [0005-0008]) the substrates therein disclosed are resistant to corrosion and mechanical damage.
29.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feiring to incorporate the teachings of Pierstert wherein the substrate comprises a high-k dielectric material selected from zirconium oxide (ZrO2), hafnium oxide (HfO2), aluminum oxide (Al2O3), or a combination thereof and the photoresist composition is formed on the high-k dielectric material. Doing so would result in the substrate being resistant to corrosion and mechanical damage, as recognized by Pierstert.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
31.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
32.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
33.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
34.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/15/2021